EXHIBIT 99.1 November 14, 2011 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Profitable Second Quarter MIDLAND, TX – 11/14/11 Mexco Energy Corporation (AMEX: MXC) today reported net income of $79,272 for the quarter ending September 30, 2011, the Company’s second quarter of fiscal 2012, a 13% increase from $70,040 for the same quarter of fiscal 2011. Operating revenues in the second quarter of fiscal 2012 were $815,761, a 3% increase from $788,639 for the same quarter of fiscal 2011. The average sales price for the quarter ending September 30, 2011 was $6.21 per Mcfe compared to $5.49 per Mcfe for the quarter ending September 30, 2010, an increase of 13%.Oil production increased 10% and gas production decreased 13% during the second quarter of fiscal 2012 as compared to the second quarter of fiscal 2011.This decrease in gas production is attributable to natural decline and certain production shut-in for repairs and maintenance. For the six months ended September 30, 2011, the Company reported net income of $183,657, a 142% increase from $75,816 for the six months ended September 30, 2010.Operating revenues increased 6% to $1,724,855 for the six months ended September 30, 2011 from $1,625,032 for the same period of fiscal 2011. The average sales price for the six months ended September 30, 2011 was $6.44 per Mcfe compared to $5.58 per Mcfe for the six months ended September 30, 2010, an increase of 15%.Oil production increased 6% and gas production decreased 11% for the six months ended September 30, 2011 as compared to the same period of fiscal 2011. Mexco Energy Corporation owns oil and gas properties in twelve states, with the majority of its activity centered in West Texas.The Company plans to continue to focus its efforts to increase oil and natural gas reserves through exploration and development as well as acquisition of royalties with significant development potential. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2011.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, Chairman and Chief Executive Officer or Tammy L. McComic, President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119. Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Related parties 5 - Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt Asset retirement obligation Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,089,116 shares issued; 2,027,949 and 2,029,949 shares outstanding as of September 30 and March 31, 2011, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (61,167 and 59,167 shares, respectively) ) ) Total stockholders' equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended September 30 September 30 Operating revenue: Oil and gas $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion, and amortization General and administrative Total operating expenses Operating income Other income (expenses): Interest income 92 22 94 26 Interest expense ) Net other expense ) Income before provision for income taxes Income tax expense (benefit): Current Deferred ) Net income $ Earnings per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted
